IN THE COURT OF CRIMINAL APPEALS

OF TEXAS



NO. WR-68,969-04


DONALD RAY MCINTOSH, Relator

v.

JUDGE, BEXAR COUNTY COURT-AT-LAW NUMBER 7, Respondent




ON APPLICATION FOR A WRIT OF MANDAMUS
CAUSE NOS. 220291 220292, & 220294 IN THE COUNTY
COURT-AT-LAW NUMBER 7 FROM BEXAR COUNTY


 Per curiam.

O R D E R



	Relator has filed a motion for leave to file a writ of mandamus pursuant to the original
jurisdiction of this Court.  In it, he contends that he has been confined since June 26th, 2007, on these
cases, but has not yet been tried on any of them.  He also alleges he has filed motions for speedy trial
in these cases and has filed an application for a writ of habeas corpus in the County Court-At-Law
Number 7 of Bexar County, but that no action has been taken on any of these motions or
applications.  He requests that the trial court be ordered either to give him speedy trials or to dismiss
the charges.  See Chapman v. Evans, 744 S.W.2d 133 (Tex. Crim. App. 1988).
	 In these circumstances, additional facts are needed.  The respondent, the Judge of Bexar
County Court-At-Law Number 7, is ordered to file a response as to whether Relator is confined on
any of these charges and, if so, when he was first confined on them and whether he has been tried
on them.  If Relator is still confined and has not yet been tried, the Judge should specify why no trial
has yet been conducted, the dates on which any motions for speedy trial have been filed, the date on
which any application for writ of habeas corpus was filed, and whether any action has been taken 
on any such motion or application.  This application for leave to file a writ of mandamus shall be
held in abeyance until the respondent has submitted the appropriate response.  Such response shall
be submitted within 30 days of the date of this order.


Filed: September 10, 2008
Do not publish